Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 8/20/2020, in which, claims 1-20 are pending. Claims 1, 15, and 19 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 8/20/2020 are accepted.

Specification
The disclosure filed on 8/20/2020 is accepted.

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2-4, 14, and 18 of US 10812495 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 1, 15, and 19 of the present application and are broader than limitations recited in independent claims 1, 2-4, 14, and 18 of US 10812495 B2.      
Claims 2-13, 16-18, and 20 of the present application are not patentably distinct from respective claims 1-19 of US 10812495 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix, K., et al. "Stylometry for e-mail author identification and authentication." Proceedings of CSIS research day, Pace University (2008): 1048-1054. (hereinafter ‘Calix’) in view of US 20100332601 A1 (hereinafter ‘Walter’).

As regards claim 1, Calix discloses:  A method, performed by one or more computing devices, for authenticating a sender of an online message (Calix: pages 1-2, i.e., stylomtery for authenticating senders of email/online messages), the method comprising: obtaining an online message having a purported sender identity; (Calix: Table 1, pages 1-3, i.e., obtaining email messages of known and unknown senders and extracting stylometric features)
extracting stylometric features from the message; (Calix: Table 1, pages 1-4, i.e., obtaining email messages of known and unknown senders and extracting stylometric features)
identifying, in a data store storing respective profiles for a plurality of known sender identities and…, a profile associated with a known sender identity matching the purported sender identity, (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile)
However, Calix does not but in analogous art, Walter (US 20100332601 A1) teaches: recognized suspicious sender identities. (Walter: Fig. 1, Abstract, ¶11-¶25, i.e., known suspect identity of the message is matched against stored known characteristics of spam sender for determining spam)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include known characteristics of spam senders as taught by Walter with the motivation to determine in real-time whether a message is suspicious (Walter: Fig. 1, Abstract, ¶11-¶25) 
Calix et al combination further discloses: wherein the stored profile for a given sender identity includes stylometric features extracted from one or more messages previously sent by the sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, Abstract, ¶11-¶26) 
comparing the stylometric features extracted from the message with stylometric features in the identified profile associated with the known sender identity matching the purported sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) 
determining a risk score for the message based at least in part upon results of the comparison, wherein the risk score indicates a likelihood that the purported sender identity of the online message is not authentic; and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison)
outputting the risk score. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison)

As regards claim 2, Calix et al combination discloses the method of claim 1, wherein the online message is a first online message having a first purported sender identity, the method further comprising: obtaining a second online message having a second purported sender identity different than the first purported sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) extracting stylometric features from the second message; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) determining that none of the known sender identities having profiles stored in the data store match the second purported sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) comparing the stylometric features extracted from the second message with stylometric features in the profiles of the recognized suspicious sender identities stored in the data store; and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) based at least in part upon the comparison of the stylometric features extracted from the second message with the stylometric features in the profiles of the recognized suspicious sender identities stored in the data store, producing a matching score indicating how closely the second purported sender identity matches at least one of the recognized suspicious sender identities. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26)

As regards claim 3, Calix et al combination discloses the method of claim 2, further comprising: determining that the matching score is greater than a predetermined threshold for one of the recognized suspicious sender identities; and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26) based upon determining that the matching score is greater than the predetermined threshold, associating the second message with the matching recognized suspicious sender identity, and flagging the second message as untrustworthy. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26)

As regards claim 4, Calix et al combination discloses the method of claim 2, further comprising: determining that the respective matching scores for all of the recognized suspicious sender identities are less than a predetermined threshold; and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶29) based upon determining that the respective matching scores are all less than the predetermined threshold, indicating that the second purported sender identity is an unverified identity. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶29) 

As regards claim 5, Calix et al combination discloses the method of claim 1, further comprising: determining that the risk score is lower than a predetermined threshold; and updating the profile of the known sender identity based at least in part upon the stylometric features extracted from the message. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶46)

As regards claim 6, Calix et al combination discloses the method of claim 1, wherein the stored profile for a given sender identity further includes a location profile for the sender identity, the location profile produced based at least in part upon an origin location of one or more messages previously sent by the sender identity and IP addresses associated with the one or more messages previously sent by the sender identity (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶40-¶46), the method further comprising: determining an origin location of the message; and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶40-¶46) comparing the origin location of the message with the location profile associated with the known sender identity, wherein the determination of the risk score is further based at least in part upon results of the comparison of the origin location of the message with the location profile associated with the known sender identity. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶40-¶46)

As regards claim 8, Calix et al combination discloses the method of claim 1, wherein the message includes one or more embedded URLs, the message further comprising: extracting one or more features of each embedded URL; and comparing the extracted features of each embedded URL with embedded URL features in the identified profile, wherein the determination of the risk score is further based at least in part upon results of the comparison of the extracted features of each embedded URL with the embedded URL features in the identified profile. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1044, Abstract, ¶11-¶32, ¶40-¶46)

As regards claim 9, Calix et al combination discloses the method of claim 8, further comprising: analyzing the extracted features of each embedded URL using a classifier, the classifier trained using sample malicious and legitimate URLs, wherein the determination of the risk score is further based at least in part upon results of the analysis. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶32-¶44)

As regards claim 10, Calix et al combination discloses the method of claim 8, wherein the one or more features extracted from each embedded URL are extracted from a second level domain (SLD) of the URL, and comprise one or more of the following: a total number of characters in the SLD, a total number of vowels in the SLD, a total number of consonants in the SLD, a total number of digits in the SLD, or a total number of special characters in the SLD. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶32-¶44, i.e., ex Microsoft.com where ‘microsoft’ is the SLD and ‘.com’ is the TLD)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix in view of Walter in view of US 20050262209 A1 (hereinafter ‘Yu’).

As regards claim 7, Calix et al combination discloses the method of claim 1, wherein the message includes one or more attached files, the method further comprising: extracting one or more attributes from each of the attached files; and comparing the extracted attributes with attached file attributes in the identified profile, (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, i.e., the viral attachments, ¶40-¶46) wherein the determination of the risk score is further based at least in part upon results of the comparison of the extracted attributes with the attached file attributes in the identified profile, and (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, 4, Abstract, ¶11-¶29, ¶40-¶46)
However, Calix et al do not but in analogous art, Yu teaches: wherein the attributes comprise one or more of the following: a file name, a file format, or a file size. (Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶333, ¶346, i.e., determining authentication of the messages by extracting information from a sent message including, attachments, location of the IP address, stylomteric information such as words phrase used in the content of the message attached file fingerprinting i.e., name, size, format)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include extracting of message attributes such as attachments, location data, stylometric features of a received message as taught by Yu with the motivation to perform authentication on messages (Yu: Abstract, ¶¶7-17)  

Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix in view of Walter in view of Moon, Jongsub, et al. "An approach for spam e-mail detection with support vector machine and n-gram indexing." International Symposium on Computer and Information Sciences. Springer, Berlin, Heidelberg, 2004. (hereinafter ‘Moon’).

As regards claim 11, Calix et al combination discloses the method of claim 1, wherein comparing the stylometric features extracted from the message with stylometric features in the identified profile (Calix: Table 1, pages 1-3, i.e., obtaining email messages of known and unknown senders and extracting stylometric features). However, Calix et al do not but in analogous art, Moon teaches: comprises determining a ratio of a number of unique n-grams shared by a block of characters of the message and a training set, the training set comprising a plurality of blocks of characters from the one or more messages previously sent by the known sender identity. (Moon: Abstract, pages 351-359, i.e., generating test/learning N gram data from message and generating the document/message to be tested for into blocks of n-grams characters of various ratios and applying a SVM classification to test whether message is a spam)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include generating test/learning N gram data from message and generating the document/message to be tested for into blocks of n-grams characters of various ratios and applying a SVM classification to test whether message is a spam as taught by Moon with the motivation to perform email filtering (Moon: Abstract, pages 351-359)

As regards claim 12, Calix et al combination discloses the method of claim 11, wherein comparing the stylometric features extracted from the message with stylometric features in the identified profile further comprises comparing the ratio to a threshold for the known sender identity, the threshold derived using supervised learning. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile and comparing to perform authentication. See also, Walter: Fig. 1, Abstract, ¶11-¶26. Moon: Fig. 2, Abstract, pages 351-359, i.e., generating test/learning N gram data from message and generating the document/message to be tested for into blocks of n-grams characters of various ratios and applying a SVM classification to test whether message is a spam)

Claim 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix in view of US 20050262209 A1 (hereinafter ‘Yu’).

As regards claim 15, Calix discloses: One or more computing devices comprising: processors; and memory; the one or more computing devices configured, via computer-executable instructions, to perform operations for determining a risk score associated with an online message (Calix: pages 1-2, i.e., stylomtery for authenticating senders of email/online messages, Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison), the operations comprising: obtaining an online message having a purported sender identity; (Calix: Table 1, pages 1-3, i.e., obtaining email messages of known and unknown senders and extracting stylometric features)
extracting stylometric features from the message; (Calix: Table 1, pages 1-4, i.e., obtaining email messages of known and unknown senders and extracting stylometric features) 
However, Calix does not but in analogous art, Yu (US 20050262209 A1) teaches: extracting origin location features from the message; (Yu: Abstract, ¶¶7-17, ¶70-¶109, i.e., determining authentication of the messages by extracting information from a sent message including, attachments, location of the IP address, stylomteric information such as words phrase used in the content of the message)
extracting attached file features for any files attached to the message; (Yu: Abstract, ¶¶7-17, ¶70-¶109, i.e., determining authentication of the messages by extracting information from a sent message including, attachments, location of the IP address, stylomteric information such as words phrase used in the content of the message)
 extracting embedded URL features for any URLs embedded in the message; (Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141, i.e., determining authentication of the messages by extracting information from a sent message including, attachments, url, location of the IP address, stylomteric information such as words phrase used in the content of the message)
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include extracting of message attributes such as attachments, location data, stylometric features of a received message as taught by Yu with the motivation to perform authentication on messages (Yu: Abstract, ¶¶7-17)  
Calix et al combination further discloses: identifying, in a data store, a sender profile for a known sender identity matching the purported sender identity, the sender profile comprising features extracted from one or more messages previously sent by the known sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141)
 comparing the extracted features to the sender profile; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile. See also, Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141)
 determining a global risk score for the message based at least in part upon the comparison, wherein the global risk score indicates a likelihood that the purported sender identity of the online message is not authentic; and outputting the global risk score. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison. See also, Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141, Table II, ¶164-¶191, i.e., determining the accuracy (i.e., risk) of a match for a message based on the comparison)

As regards claim 19, Calix discloses: One or more computer-readable storage media storing computer-executable instructions for execution on one or more computing devices to perform operations for determining a risk score associated with an online message (Calix: pages 1-2, i.e., stylomtery for authenticating senders of email/online messages, Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison), the operations comprising: receiving an indication of a request to send an online message having a purported sender identity, wherein the online message is being sent from an account associated with a known sender identity that is an owner of the account; (Calix: Table 1, pages 1-3, i.e., obtaining email messages of known and unknown senders and extracting stylometric features)
extracting stylometric features from the message; (Calix: Table 1, pages 1-4, i.e., obtaining email messages of known and unknown senders and extracting stylometric features) 
comparing the stylometric features extracted from the message to a sender profile associated with the known sender identity, wherein the sender profile associated with the known sender identity is stored in a data store and comprises stylometric features extracted from one or more messages previously authenticated and sent by the account associated with the known sender identity; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile)
determining a risk score for the message based at least in part upon the comparison, wherein the risk score indicates a likelihood that the purported sender identity of the online message is not authentic; (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., the various levels of accuracy (i.e., risk) of the authentication results based on the comparison) 
However, Calix does not but in analogous art, Yu teaches: determining that the risk score is greater than a predetermined threshold; and (Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141, Table II, ¶164-¶191, i.e., determining the accuracy (i.e., risk) of a match for a message based on the comparison wherein, ¶180, the risk is based on the percentage of accuracy determination) responsive to determining that the risk score is greater than the predetermined threshold, preventing the message from being sent. (Yu: Fig. 1, ¶26, ¶158, i.e., blocking unwanted messages from being sent based on the statistical determination applied by the filter modules)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include extracting of message attributes such as attachments, location data, stylometric features of a received message and to block message transmission based on determining the accuracy (i.e., risk) of a match for a message based on the comparison wherein the risk is based on the percentage of accuracy determination as taught by Yu with the motivation to perform authentication on messages (Yu: Abstract, ¶¶7-17)

As regards claim 20, Calix et al combination discloses the one or more computer-readable storage media of claim 19, wherein the operations further comprise: extracting message origin features, embedded URL features, and attached file features from the message; and comparing the extracted message origin features, embedded URL features, and attached file features to the sender profile, wherein the determination of the risk score for the message is further based at least in part on the comparison of the extracted message origin features, embedded URL features, and attached file features to the sender profile. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile . See also, Yu: Abstract, ¶¶7-17, ¶70-¶109, ¶111-¶112, ¶141, i.e., determining authentication of the messages by extracting information from a sent message including, attachments, url, location of the IP address, stylomteric information such as words phrase used in the content of the message)

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix in view of Yu in view of Martinez-Romo, Juan, and Lourdes Araujo. "Detecting malicious tweets in trending topics using a statistical analysis of language." Expert Systems with Applications 40.8 (2013): 2992-3000 (hereinafter ‘Romo’).

As regards claim 16, Calix et al combination discloses the one or more computing devices of claim 15, wherein the extracted stylometric features, message origin features, embedded URL features, and attached file features are stored in respective feature vectors, wherein comparing the extracted features to the sender profile comprises, for each feature vector, submitting the feature vector to a classification model, using the classification model to match the feature vector to the sender profile, and determining an individual risk score and (Calix: Table 1, Figs. 2, pages 2-5, i.e classification of feature vectors for each of the vector per the sender and normalizing the vectors to determine the accuracy rate i.e. risk. See also, Yu: Table II, ¶159-¶177)
However, Calix et al do not but in analogous art, Romo teaches: a classification error rate for the feature vector. (Romo: Fig 3, Tables 1-4, pages 2994-2998, i.e., detecting of unauthorized messages by applying a classification model based on the vectors of the extracted features from the messages wherein error rate is determined for the feature vector)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include a classification model based on the vectors of the extracted features from the messages wherein error rate is determined for the feature vector as taught by Romo with the motivation to detecting of unauthorized messages (Romo: Fig 3, Tables 1-4, pages 2994-2998) 

As regards claim 17, Calix et al combination discloses the one or more computing devices of claim 16, wherein the operations further comprise assigning respective weights to the individual risk scores based on the respective classification error rates for the feature vectors, and wherein the determination of the global risk score for the message is based at least in part on the individual risk scores and the assigned weights. (Calix: Table 1, Figs. 2, pages 2-5, i.e classification of feature vectors for each of the vector per the sender and normalizing the vectors to determine the accuracy rate i.e. risk. See also, Yu: Table II, ¶159-¶177. Romo: Figs 3-4, Tables 1-4, pages 2994-2998, the combination of the false positive, true positive) 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calix in view of Yu in view of Walter.

As regards claim 18, Calix et al combination discloses the one or more computing devices of claim 15, wherein the data store stores a plurality of sender profiles for known sender identities and…, each sender profile comprising features extracted from one or more messages previously sent by the corresponding sender identity, and wherein the operations further comprise: (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown senders and performing classification of stylometrics per sender i.e., profile)
However Calix et al do not but in analogous art, Walter teaches: a plurality of sender profiles for recognized suspicious sender identities. (Walter: Fig. 1, Abstract, ¶11-¶25, i.e., known suspect identity of the message is matched against stored known characteristics of spam sender for determining spam)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Calix to include known characteristics of spam senders as taught by Walter with the motivation to determine in real-time whether a message is suspicious (Walter: Fig. 1, Abstract, ¶11-¶25) 
Calix et al combination further discloses: determining that none of the known sender identities having sender profiles stored in the data store match the purported sender identity; responsive to the determining, comparing the features extracted from the message having the purported sender identity to the sender profiles stored in the data store for the recognized suspicious sender identities. (Calix: Table 1, Figs. 1, 3, pages 3-5, i.e., obtaining email messages of known and unknown senders and extracting stylometric features for the known and unknown (i.e., suspicious) senders and performing classification of stylometrics per sender i.e., profile. See also, Walter: Fig. 1, Abstract, ¶11-¶25)

Allowable Subject Matter
Claim 13 and dependent claim 14 recite allowable subject matter.  Claim recites allowable subject matter: “determining a first information gain associated with the first stylometric feature; determining a second information gain associated with the second stylometric feature; determining a third information gain associated with a third stylometric feature, the third stylometric feature obtained by merging the first and second stylometric features; determining that the third information gain is greater than the first information gain and the second information gain; and responsive to determining that the third information gain is greater than the first information gain and the second information gain, excluding the first and second stylometric features from a subset of stylometric features including the stylometric features extracted from the message, and adding the third stylometric feature to the subset of stylometric features, wherein comparing the stylometric features extracted from the message with the stylometric features in the identified profile comprises comparing only the subset of stylometric features with the stylometric features in the identified profile” not taught by prior art taken alone or in combination. Claim would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims and overcoming the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432